07/25/2022


1
                                                                                           Case Number: DA 22-0158
2

3

4

5
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
6                   MONTANA SUPREME COURT CAUSE DA-2022-0158
7                                             )
                                              )
8                                             )
     PFEIL ACQUISITIONS LLC,                  )
9                                             )
                                              )       ORDER ON MOTION FOR
10              APPELLANT,                    )
                                              )        EXTENSION OF TIME
11                                            )
     v.                                       )
12                                            )
     GALLATIN CONSERVATION                    )
13                                            )
     DISTRICT,                                )
14                                            )
                                              )
15             APPELLEE.
16
                                      **************

17
           On Motion of Appellee Gallatin Conservation District and for good cause shown,

18   Appellee is granted until September 9, 2022 to file its opening brief.
19

20

21

22
     ELECTRONICALLY SIGNED AND DATED BELOW
23

24

25

26

27

28




     -                                   Page 1                                Electronically signed by:
                                                                                  Bowen Greenwood
                                                                              Clerk of the Supreme Court
                                                                                     July 25 2022